SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A (Mark One) o QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010. or o TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File No. 000-50675 Excellency Investment Realty Trust, Inc. (Exact name of registrant as specified in its charter) Maryland 20-8635424 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 245 Park Avenue, 39th Floor New York, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (646) 712-2012 Indicate by check mark if the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of“large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes oNo x Indicate the number of shares outstanding of each of the registrant’s classes of common stock as of June 23, 2010: 45,749,930 shares of common stock, with a par value of $0.01 per share. Table of Contents TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1. Financial Statements. 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 30 Item 4. Controls and Procedures. 30 Item 4(T) Disclosure Controls and Procedures. 30 Item 1. Legal Proceedings. 31 Item 1A. Risk Factors. 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 31 Item 3. Defaults Upon Senior Securities. 31 Item 4. Submission of Matters to a Vote of Security Holders. 32 Item 5. Other Information. 32 Item 6. Exhibits. 33 Table of Contents PART I Financial Information Item 1. Financial Statements. As used herein, the term “Excellency” refers to Excellency Investment Realty Trust, Inc., a Maryland corporation, and its subsidiaries and predecessors unless otherwise indicated.Unaudited, interim, condensed, consolidated financial statements including a balance sheet for Excellency as of the period March 31, 2010, and statements of operations, and statements of cash flows, for interim periods up to the date of such balance sheet and the comparable period of the preceding year are set forth below in this report. 3 Table of Contents NOTE REGARDING THIS AMENDMENT This 10Q is being amended due to modifications to the original form 10Q as a result of the review of our Registered Independent Accounting Firm. The original 10Q that was filed was not reviewed by our Independent Auditor. As a result of our auditors review, the amounts previously reported in the un-reviewed 10Q have been restated in this for 10Q/A. 4 Table of Contents EXCELLENCY INVESTMENT REALTY TRUST, INC. CONSOLIDATED BALANCE SHEETS As of March 31, 2010 and December 31, 2009 (unaudited) ASSETS (Restated) Real Estate Land $ $ Building and improvements Less: accumulated depreciation ) ) Cash and cash equivalents - Accounts receivable-tenants, net of allowance for doubtful accounts of $918,104 at March 31, 2010 and $893,966 at December 31, 2009 Deferred financing costs, net of accumulated amortization of of $55,249 at March 31, 2010 and $51,838 at December 31, 2009 Escrow account Other assets - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Mortgage notes payable $ $ Promissory notes payable-related party Security deposits Line of credit Accounts payable and accrued expenses Accrued Registration Rights Penalty and contingent portion TOTAL LIABILITIES STOCKHOLDERS' DEFICIT: Preferred stock, $0.001 par value, 1,000,000 shares authorized; Series A Convertible Preferred Stock, par value $0.01, 10,000 shares authorized, 10,000 issued and outstanding, as of March 31, 2010 and December 31, 2009.Aggregate liquidation preference of $9,100 ($0.91 per share) Series B Preferred Stock, par value $0.01, 20,000 shares authorized, 0 shares issued and outstanding, as of March 31, 2010 and December 31, 2009 - - Common stock, par value $0.01, 200,000,000 shares authorized, 44,218,680 issued and outstanding as of March 31, 2010 and December 31, 2009 respectively. Treasury stock, at cost- 2,469 shares ) ) Additional paid-in capital Accumulated deficit ) ) TOTAL STOCKHOLDERS’ DEFICIT-Excellency Investment Realty Trust, Inc. ) ) Non-controlling interests TOTAL STOCKHOLDERS' DEFICIT ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ See accompanying notes to consolidated financial statements.  5 Table of Contents EXCELLENCY INVESTMENT REALTY TRUST, INC. CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2 (unaudited) (Restated) Rental revenue $ $ Operating expenses: Property operating costs General and administrative Depreciation and amortization Total operating expenses Operating income Non-operating (expenses) and income: Interest expense ) ) Other income - 71 Loss on registration rights penalty ) ) Total non-operating expenses ) ) Net Loss including non-controlling interests ) ) Net Loss attributable to non-controlling inerests ) ) Net Loss - Excellency Investment Realty Trust, Inc. $ ) $ ) Loss per share— basic and diluted ) ) Weighted average common shares outstanding basic and diluted See accompanying notes to consolidated financial statements. 6 Table of Contents EXCELLENCY INVESTMENT REALTY TRUST, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2 (unaudited) (Restated) CASH FLOWS FROM OPERATING ACTIVITIES Net loss - Excellency Investment Realty Trust, Inc. $ ) $ ) Net loss - Noncontrolling interests ) ) Adjustments to reconcile net loss to net cash provided by operating activities: Compensation expense added as paid in capital Amortization of Deferred Financing Costs Depreciation expense Bad debt expense Net loss on registration rights penalty Changes in operating assets and liabilities: Accounts receivable ) ) Escrow Other Assets ) 95 Accounts payable and accrued expenses ) ) Accrued interest payable - related party Security Deposits ) ) CASH PROVIDED BY OPERATING ACTIVITIES $ $ CASH FLOWS FROM FINANCING ACTIVITIES Borrowings on White Knight Management line of credit Capital contributions to White Knight Management Payments on White Knight Management line of credit - ) Payments on line of credit - Payments on Related Party debt ) ) Payments on Mortgage Notes Payable ) ) CASH USED FOR FINANCING ACTIVITIES $ ) $ ) NET DECREASE IN CASH ) ) CASH AT BEGINNING OF YEAR CASH AT YEAR END $
